Appeal from a judgment of the County Court of Cortland County (Campbell, J.), rendered June 27, 2008, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
In satisfaction of a two-count indictment, defendant pleaded guilty to burglary in the second degree. In accordance with the terms of the plea agreement, he waived his right to appeal and was sentenced, as a second felony offender, to eight years in prison, to be followed by five years of postrelease supervision. Defendant now appeals.
Appellate counsel seeks to be relieved of her assignment of representing defendant on the ground that there are no *1130nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Accordingly, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P., Rose, Lahtinen, Malone Jr. and Garry, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.